EXHIBIT 21 ALEXANDER’S, INC. SUBSIDIARIES OF REGISTRANT Commercial Holding LLC Commercial LLC Office One Holding LLC Office One LLC Office Two Holding LLC Office Two LLC Restaurant, LLC Retail One, LLC Alexander’s Construction LLC Alexander’s Department Stores of Brooklyn, Inc. Alexander’s Department Stores of New Jersey, Inc. Alexander’s Kings Plaza, LLC Alexander’s Management LLC Alexander’s of Brooklyn, Inc. Alexander’s of Brooklyn II, LLC Alexander’s of Flushing, Inc. Alexander’s of Kings, LLC Alexander’s of Rego Park II, Inc. Alexander’s of Rego Park III, Inc. Alexander’s Personnel Providers, Inc. Alexander’s Rego Shopping Center Inc. ALX of Paramus LLC Fifty Ninth Street Insurance Company LLC Kings Parking, LLC Kings Plaza Lender, LLC Ownreal Inc. Rego II Borrower LLC Rego Park Commercial LLC Rego Park Residential LLC Sakraf Wine & Liquor Store, Inc.
